THE THIRTEENTH COURT OF APPEALS

                                    13-17-00464-CV


                          Bobby Hartfield Jr. TDCJ# 1119717
                                           v.
                                 Warden Furr, et al.


                                  On Appeal from the
                       36th District Court of Bee County, Texas
                          Trial Cause No. B-17-1155-CV-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

Costs of the appeal are adjudged against appellant, Bobby Hartfied, Jr, although he is

exempt from payment due to his inability to pay costs.

      We further order this decision certified below for observance.

June 28, 2018